EXHIBIT June 27, Office of the Chief Accountant Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549 Ref:Global 8 Environnemental Technologies, Inc. File Ref. No. 000-30096 We have read the statements that we understand Global 8 Environmental Technologies, Inc. will include under Item 4.01 of the Form 8-K report it will file regarding the recent change of auditors.We agree with such statements made regarding our firm.We have no basis to agree or disagree with other statements made under Item 4.01. Very truly yours, /s/ Hawkins Accounting Certified Public Accountants Los Angeles, California
